Cite as 2017 Ark. App. 633


                ARKANSAS COURT OF APPEALS
                                    DIVISION IV
                                    No. CV-17-561

 KARESHA HORTON                                Opinion Delivered:   November 15, 2017
                             APPELLANT
                                               APPEAL FROM THE SCOTT
 V.                                            COUNTY CIRCUIT COURT
                                               [NO. 64JV-15-39]
 ARKANSAS DEPARTMENT OF
 HUMAN SERVICES AND MINOR      HONORABLE TERRY SULLIVAN,
 CHILD                         JUDGE
                     APPELLEES
                               AFFIRMED


                          WAYMOND M. BROWN, Judge

      Appellant appeals from the termination of her parental rights to E.H., born

09/01/2015. 1 On appeal, she argues that the circuit court erred in (1) terminating her

parental rights based on the failure-to-remedy ground, (2) finding that DHS had shown the

subsequent-factor ground, and (3) denying her motion for a second psychological evaluation

as untimely. We affirm.

                                       I. Facts

      The hotline was called on October 7, 2015, due to concerns that E.H. was not being

fed properly. According to family service worker (FSW) Laura Case, appellant could explain

how to mix E.H.’s formula, but “could not do it in practice.” Appellant reported that she

fed E.H. four ounces of formula every two hours, which was appropriate. However, FSW



      1
        The parental rights of E.H.’s father, David Armstrong, were terminated in the same
order. Armstrong is not a party to this appeal.
                                  Cite as 2017 Ark. App. 633

Jennifer Williams reported “major concerns” regarding whether E.H. was being properly

fed because she was being weighed regularly with no weight gain.

       Dr. Sara Robinson admitted E.H. to the hospital on October 14, 2015, for failure to

thrive due to not being fed properly; she wanted to observe appellant feeding E.H. and

wanted E.H. to be weighed daily. 2 There was “concern for [appellant’s] mental capacity as

it relates to her ability to care for E.H.” Appellant was “on SSI for learning disabilities” that

reportedly affected her ability to read and write. A seventy-two-hour hold was taken on

E.H. on October 14, 2015, due to her failure-to-thrive diagnosis. Appellee Arkansas

Department of Human Services (DHS) filed a petition for emergency custody and

dependency-neglect on October 19, 2015, which was granted by the circuit court’s ex parte

order for emergency custody entered on the same date.

       A probable-cause order was entered on October 21, 2015, finding probable cause

that emergency conditions existed that necessitated E.H.’s removal and that those conditions

continued. In its December 8, 2015 adjudication and disposition order, the circuit court

adjudicated E.H. dependent-neglected “as defined in the Arkansas Juvenile Code” and made

specific findings. Appellant was ordered to complete a number of standard duties, including

submitting to a psychological evaluation and following any recommendations. DHS was

ordered to provide “specialized parenting classes to [appellant] to focus on raising a baby.”

Tammy Tolleson, appellant’s mother, was added to the case plan “since [appellant] lives




       2
           E.H. gained four ounces from one night in the hospital.


                                               2
                                 Cite as 2017 Ark. App. 633

with her and [Tolleson] participated in caretaking for [E.H.] before the hold was taken.”

The goal of the case was reunification.

       In its February 24, 2016 and August 12, 2016 review orders, the goal of the case

remained reunification. In the latter review order, the circuit court found:

       That [appellant] has complied with the caseplan in that she has submitted to a
       psychological evaluation, completed specialized parenting classes and attended
       counseling. The psychological evaluation determined that [appellant] is functionally
       illiterate, that she cannot live independently and requires supervision of her child
       care. The maternal grandmother has agreed to act as a supervisor of [appellant’s] child
       care[.]

DHS agreed to allow appellant to have visitation with E.H. “during the week, with the

child to return to the foster home on weekends.” The circuit court gave DHS the authority

to begin a trial placement if the visitation went well.

       On December 6, 2016, appellant filed a motion for a second psychological evaluation

and a motion for a continuance. She requested that a second and independent psychological

evaluation be performed as a reasonable accommodation pursuant to the Americans with

Disabilities Act. 3 She asserted that the first psychological evaluation had been completed

before she submitted to services and provided “little flexibility for [appellant] and DHS to

achieve a form of reunification.” She asserted that it would be prejudicial to her to use only

the initial psychological examination “[g]iven that [she] has submitted to services; given that

she is a disabled individual entitled to a reasonable accommodation pursuant to the ADA;

and given that the State has a policy that mental incapacity is a basis for termination of

parental rights.”



       3
           Americans with Disabilities Act of 1990, 42 U.S. §§ 12101–12213 (2013).
                                               3
                                  Cite as 2017 Ark. App. 633

       On December 8, 2016, DHS filed a petition for termination of appellant’s parental

rights, citing two grounds. The first ground was failure to remedy the cause for removal. 4

DHS stated that “[a]lthough [appellant] completed the tasks in the case plan, she ha[d] not

successfully utilized the skills she learned the parenting classes, counseling or from

homemaker services.” It also noted that E.H. had a “continuous problem” with diaper rash

that was “constant and worsening” and that appellant gave incorrect instructions on the

application of the prescription provided for the rash, after DHS suggested—and she went—

to the doctor. DHS’s second asserted ground was the other-factors ground. 5 It went on to

state that during the trial home placement, appellant “did not provide the most basic care

for her child resulting in circumstances that were contrary to the juvenile’s health, safety or

welfare.”

       On December 9, 2016, the circuit court entered its permanency-planning order in

which it changed the goal of the case plan to adoption. It noted testimony from Nancy

Mondragon, employed by First Kids Daycare, that (1) E.H. would be brought to daycare

“dirty”; (2) E.H. would “exude an odor” requiring workers to “wipe down her whole body

with baby wipes”; and (3) appellant would bring bottles of “regular milk”—before E.H.

turned one—in a bottle that would be “dirty and crusted with milk.” Mondragon stated

that workers had spoken with appellant “several times about the cleanliness of the bottle and

the fact that they could not give a child regular milk before the child’s first birthday,” yet



       4
           See Ark. Code Ann. § 9-27-341(b)(3)(B)(i)(a) (Repl. 2015).
       5
           See Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(a).


                                               4
                                   Cite as 2017 Ark. App. 633

appellant “continued to bring a dirty bottle with regular milk.” The circuit court found

Mondragon’s testimony “very credible.”

       It also noted testimony from FSW Carol Harp that appellant had complied with the

case plan and court orders, leading to a trial home placement, but E.H. was removed from

the placement on September 23, 2016. She noted visiting appellant’s home on that day—

which was “very hot”—and seeing various safety hazards including a fan without a cover

blowing on E.H. Appellant had claimed that the cover was only missing because she had

washed it and it was drying, but FSW Bridget Warren had reported seeing the same safety

hazard during her visit the previous day. Appellant had obtained a prescription-strength

diaper cream for E.H. and had advised daycare workers—and stated to Harp—that it was to

be applied at “every” diaper change, but the bottle said twice per day. Furthermore, she

testified that appellant intended to give E.H. baby Orajel without consulting doctor, though

the box advised not doing so for a child under two; and that she was concerned about

Tolleson’s ability to supervise appellant’s parenting because Tolleson has a prescription for

and was taking “multiple hydrocodone pills per day.” 6

       In the permanency-planning order, the circuit court found that appellant had

complied with the case plan and its orders, stating specifically that she had done “everything”

DHS or the circuit court had asked her to do, but went on to state:

       [E.H.] is not safe with her at this time. [Appellant] does not understand when
       medication should be administered. She is either not bathing [E.H.] or not bathing
       her properly. She was not properly cleaning the bottle she was taking to day care.
       She either does not understand or is ambivalent to the fact that piles of clothing, a
       very hot home, electrical wires, and exposed fan blades could be dangerous to a baby.


       6
           Warren also testified, but her pertinent testimony was duplicative.
                                                5
                                 Cite as 2017 Ark. App. 633

Despite these findings, and its order setting a termination hearing, it ordered DHS to

continue to offer reunification services to appellant, “including looking for someone or

some institution that would appropriately supervise [appellant’s] parenting.” It maintained

that it was “very concerned about the condition of the home[.]”

       DHS responded in opposition to appellant’s motions for a second psychological

evaluation and for a continuance on December 12, 2016, asserting that appellant’s requests

had “no basis on law or in fact,” specifically arguing that “to the extent that [appellant]

attempts to characterize her request for a continuance as reasonable accommodation, a

second psychological examination is not a “reasonable accommodation as contemplated by

the ADA” since appellant “ha[d] not argued that a second psychological evaluation would

allow her meaningful access to services” and did not list any services that should be offered.

DHS denied that the initial psychological evaluation limited its flexibility, but averred that

DHS used the recommendations therein to develop further services for appellant, which it

detailed therein.

       A status hearing was held on December 13, 2016, initially scheduled for purposes not

pertinent to this appeal; however, the circuit court addressed appellant’s motions at the start

of the hearing. Appellant argued that she was entitled to reasonable accommodations under

the ADA and that she was seeking a second psychological evaluation because she did not

have the “financial ability or the resources to provide [one] for herself in her defense.” She

argued that a statement in the initial evaluation that appellant “cannot parent the child

alone” was a limit that DHS relied on in providing services, visitation, and trial home

placement to appellant. In pertinent and nonduplicative part, DHS argued that the motions


                                              6
                                  Cite as 2017 Ark. App. 633

were untimely; the ad litem agreed. From the bench, the circuit court made the following

findings:

               Well, I tend to agree with [DHS] and the ad litem. I think one thing we’re
       forgetting is about permanency for this child. We’re now, the best I can tell, this case
       was filed October 19, 2015. The child would’ve been taken a few days prior to that.
       We’re almost now 14 months into this case. The psychological that we’re talking
       about, as Mr. Landon said, was November 2015. I appreciate Ms. Standridge and
       she’s vigorously representing her client, but I don’t think it’s timely. It’s filed about
       13 months after the psychological. I think [DHS]—I’m certainly not—made up my
       mind what I would do on the termination hearing, but [DHS], I assume, is still
       continuing to provide services to the mother as I’ve ordered and they’ll do so. And
       I don’t know that there’s any prejudice under the ADA. I’d have to consider the best
       interest of this child and this child deserves permanency. So I am going to deny your
       motion. I don’t know if a second psychological would not say the same as the first.
       I don’t know. I don’t think it’s timely[.]

The termination-of-parental-rights hearing was held on January 10, 2017. Where not

duplicative of facts already given, pertinent testimony was as follows.

       Dr. Robert Spray, Jr., testified that he conducted appellant’s psychological

evaluation. He diagnosed her with intellectual disability—based on her “low level of

cognitive functioning”—and unspecified anxiety disorder—due to his inability to tell the

nature of her self-reported “ongoing chronic anxiety.” He stated that appellant’s “ability to

independently care for herself in that the low intellectual functioning in and of itself by itself

does not suggest a problem[,]” but appellant “has some difficulty in carrying out”; “she

could give strategies for doing things but she couldn’t explain how she could carry those

strategies out in situations.” He recommended counseling as far as her ability to improve

and understood that appellant had some parenting classes, but he stated that “there was no

way for him to know based on [that] what the outcome would be.”




                                                7
                                Cite as 2017 Ark. App. 633

       As far as parenting E.H., Dr. Spray recommended that appellant “would need

supervision by a competent adult living in the home” and he did not know for how long

into the future. The supervising adult would have to be “competent and capable and be

able to see to the child, because that adult will have to be as much of a caretaker” as

appellant. 7 He would have concerns for E.H.’s safety if she was returned to appellant without

adult supervision, including, but not limited to (1) appellant being able to pay attention

consistently to what was going on with the child and what the child was doing, (2) issues

with dosing medications because appellant has low math and verbal reasoning skills, and (3)

appellant’s anxiety disorder, which he did not know the status of treatment for, but which

“would play a role in being able to pay attention enough to [E.H.]” He believed appellant

would know what a danger was, but would “maybe have difficulty following through with

any plans that she would have to protect the child.”

       Dr. Spray did not have enough information available to him to give a prognosis for

appellant in being able to improve to the point where she could independently care for her

child. He stated that a second psychological evaluation “would not provide better insight as

to whether she benefited from services” because the “issue is parenting and the parenting

part of the evaluation was difficult” because of appellant’s low cognitive functioning.

However, he admitted that “[i]t’s possible, [he] guess[ed]” that if appellant could

comprehend and improve through more education and training, the psychological


       7
        This statement came from questioning by the circuit court regarding Dr. Spray’s
questioning in appellant’s psychological evaluation of whether Tolleson’s supervision was
inadequate, specifically stating “if they were living with her mother, why did her mother
not see the problem and intervene?”


                                              8
                                Cite as 2017 Ark. App. 633

evaluation “might” be different, but the “only way to know that is, in fact, a second

psychological evaluation is conducted.”

       Mondragon testified that appellant or Tolleson would bring E.H. into daycare dirty

“almost daily.” E.H. had dirt under her fingernails which “wasn’t normal for a child [E.H.’s]

age”; she was not walking. She noted that when the facility told appellant it could not give

whole milk to a child under one-year old, appellant “was bringing her own cup with whole

milk” because she “thought if she brought the whole milk that would be okay.” She testified

that she “never thought it necessary to call DHS or the hotline that [sic] E.H. wasn’t being

cared for”; she was “never concerned that [E.H.] was unsafe in [appellant’s] home.”

However, she admitted that the problems seen at the facility “were there since [they] started

seeing E.H.” and they “lasted quite a while.”

       Holly Laird testified that appellant was bringing E.H. in for weight checks with the

WIC program, which gives parents information on how to feed their baby for the first year

of life. Though she was concerned about E.H., who was “very underweight,” she did not

make a hotline call. The program was not sure if there was a medical issue or a feeding issue.

E.H. was “clean, appropriately dressed” during her visits.

       Case testified that DHS was concerned early on with ADA, so it did early-childhood

intervention for the baby. Appellant never asked for ADA accommodations; DHS was “just

taking proactive steps in case that should happen,” to go “above and beyond so that it

wouldn’t be an issue in the case.” While appellant progressed to unsupervised visitation and

though DHS “very clearly” asked Tolleson to supervise appellant and let them know of any

problems, she “didn’t see any improvements” in the behavior of appellant or Tolleson.


                                              9
                                 Cite as 2017 Ark. App. 633

Tolleson was giving E.H. table food at only four or five months old and smoking in the

home. She continued to smoke in the vehicle she used to transport E.H. once she stopped

smoking in the home, despite being told “from day one that there could be no smoking

around [E.H.]” Case temporarily ended in-home visitations; appellant did improve some

after resuming in-home visitations, but with additional requirements added to the visitations.

She did not authorize the trial home placement, but someone after her did.

       Stephanie Holland, employed with the Department of Child and Family Services,

testified to being the person who worked one-on-one with appellant for her parenting

classes and worked with her up until the trial home placement. She assisted with

applications, like for food stamps and “housing authority.” She helped appellant with a

budget because appellant looked at the option of getting her own place but getting her own

place “wasn’t feasible.” 8

       Holland stated that she referred appellant for nutrition classes and that she attended

the first two classes, but not the last class; she never rescheduled. Likewise, with counseling,

it was not being followed up on like it should have been. And after eight months of Literacy

Council, when appellant and her mother were informed that they would have to transport

appellant to the program once the trial home placement started, appellant “just quit”; she

“didn’t have the support system to help her continue.” Despite budgetary issues, there was

a plan to correct the issues between appellant and Tolleson; however, “appellant never



       8
        Tolleson had put some utility bills in appellant’s name and some overdue bills had
not been paid. Tolleson was keeping all of appellant’s check except approximately $113 per
month for appellant’s personal items. Despite one other adult sibling living in the home,
appellant’s check was “kind of carrying half of the household.”
                                              10
                                  Cite as 2017 Ark. App. 633

followed through on it.” Appellant had no understanding of finances and “depend[ed] on

[Tolleson] for that.” The “only problem” was that appellant “would want to do these things

but she didn’t have the backing to do it.”

       Holland testified that she would have concerns with E.H. being returned to appellant

due to “lack of support” and what happened in the trial home placement when the case

“just went south.” Another issue she had was that it was her “understanding that [Tolleson]

was supposed to be [appellant’s] support mechanism” and she knew Tolleson “had

knowledge of this,” but issues were still arising. 9

       Appellant testified that she was twenty-three years old. E.H. had to be put in the

hospital for lack of weight gain, and they put her on a “Similac-soy based formula and it

was causing her to lose weight,” but “when [they] got in the hospital, they changed it and

[E.H.] started gaining weight.” She stated that she had lived in an apartment by herself

before and denied living with Tolleson since she was a baby, though she lived with her

mother now in addition to her sister and her grandmother, who was sick but was “getting

better sort of.” She paid her own rent from her $750.00 disability check; her mother would

“hand the check to [her] and [she] would go pay everything.” She denied that DHS

provided her any financial assistance to pay the bills that were in her name so she could get

her own place and stated that “[w]hen [she] was in [her] own place HUD paid for it”; she

just paid “whatever [she] had to pay.” DHS did not help her find another person “to take


       9
       Holland noted that appellant’s body odor was documented as a medical condition
and an appointment was set, but appellant never went; there were two times E.H. had a
double ear infection; and there were two times when Tolleson was gone “nearly a week at
a time with a new boyfriend” leaving appellant with her sixteen-year-old sibling only.


                                               11
                                 Cite as 2017 Ark. App. 633

care of [her] social security money.” She stated that “[t]here could have probably been other

services [DHS] could have offered [her],” but “[n]ot anything [she could] think of.” When

people tell appellant to do something different with E.H., she “[tries] to do what [she] can”;

she is “capable.” She would be willing to have a “24/7 aide,” if she qualified, and was

willing to get help from places other than Tolleson. She thought she was “capable enough.”

“With people’s help,” she so believed.

       Appellant asserted that the rash-cream instruction mistake was because she did not

realize she handed the daycare worker both a “butt paste” and a prescription. On that

particular morning, she asserted that E.H. did not have a diaper rash when she went to

daycare, though she had one when she returned, so she went to the doctor. Regarding the

whole milk before E.H. was one year old, she denied that it was a whole bottle of whole

milk; “just with water and a little bit.” She first asserted that a “doctor told [her] to start

introducing” whole milk to E.H., but then testified “[a]s to who told me how to do it, well,

I went to parenting classes and stuff and I just try to do everything. I didn’t just do that on

my own, someone told me something that I thought was okay.”

       Appellant acknowledged that Tolleson “was supposed to be there to help” her during

her trial home placement. While she denied that Tolleson was with her boyfriend—

eventually admitting that Tolleson would go to be with her boyfriend—she stated that

Tolleson “was there but she wasn’t there.” She acknowledged discussing with her attorney

that Tolleson “might not be the right person for [her] to be with and [Tolleson is] not.”

When asked if she planned to continue to live with Tolleson and appellant’s grandmother,

she stated that she looked into some places, “but the care that everybody wants is not what


                                              12
                                Cite as 2017 Ark. App. 633

they have.” 10 She had recently had a family friend take her to check out some services in

Mena; she did not notice he was drunk “until someone said something.”

       Harp, appellant’s current caseworker, testified to giving appellant information for

First Steps Pregnancy and Resource Center in Mena because they “have more intensive

one-to-one parenting as well as life skills[,]” and the Polk County Developmental Center

“was taking a little bit longer and [DHS] wanted to get [appellant] some services quicker”

because time was “critical.” When Harp spoke to the director of the program about

appellant’s needs, the director “didn’t realize” that appellant needed “a continual process”

as the program was a 12- to 18-month program that “transitions out,” so they would not

be able to help appellant “as far as 24-hour, you know, live in somewhere and stay there.”

       Harp testified that there were concerns “along the way” of the trial home placement,

but DHS was “kind of working with” appellant and fixing the problems as they arose. Those

concerns included (1) appellant’s inability to discern that a person had been drinking and

that it was a danger to get into car with that person driving; (2) that multiple dogs and

puppies were in the home during the trial home placement and “[p]oop was everywhere,”

and she “was not exaggerating”; and (3) appellant’s inability to recognize safety hazards. 11




       10
        She submitted a letter from her landlord verifying that she had housing, having
moved in on December 1, 2016; however, the letter stated that she lived in the home with
Tolleson, Della Garcia, and Kayla Horton.
       11
          Examples given included a wooden crate with wires sticking out of it being on the
floor at a time when E.H. could begin crawling, appellant placing her bed so that the
headboard blocked the only other exit in the room, and an “air conditioner with the front
of it, exposed wires, a fan clipped to it.”
                                             13
                                Cite as 2017 Ark. App. 633

The “pattern for [appellant was] that [Harp] would confront her on something, if [appellant]

realized that she hadn’t—she had said the wrong thing, she would change it.”

       Despite some potential options that had not been explored, Harp did not think it

premature to recommend termination of appellant’s parental rights because they were fifteen

months into the case, and even if there were other possibilities, there were no guarantees

that they could be set up or that appellant would follow through. Appellant’s counsel advised

Harp of a program in Van Buren that currently provides 24/7 care to a disabled gentleman

and his two-year-old child; however, counsel admitted to the court that she had not brought

up this program to Harp. Harp testified that no one ever suggested that she check any

specific program and no one ever said “[appellant’s] disabled, we want this particular

accommodation or we want you to accommodate her because she is disabled.” At the last

hearing, an assisted-living place had been brought up as an option and Harp had researched

that, finding no place that would take a client as young as appellant and none that would

make an exception for her with the inclusion of E.H. Harp did not believe appellant was

ready for reunification or to live on her own with E.H.

       Appellant moved for a directed verdict after Harp’s testimony; the circuit court

denied the motion. From the bench, the circuit court made the following pertinent findings:

       This child has been adjudicated dependent-neglected due to failure to thrive. This
       case now is going on its 15th month. The Department has provided a myriad of
       services to the mother. The record is replete with all the services. The mother, based
       on the testimony of the psychologist, Dr. Spray, has a low level of cognitive skills.
       She would need supervision by a competent adult in order to parent her child. And
       Dr. Spray had indicated that he would be concerned about who that person was
       because the mother of the mother was in the home when the child was taken. The
       testimony is replete even from the mother today that her mother is not an appropriate
       caregiver for her. She needs an appropriate -- she needs a caregiver. She cannot read,
       she has no driver’s license, I believe she’s a very nice person but she is low
                                             14
                                 Cite as 2017 Ark. App. 633

       functioning. She has a low level of cognitive skills. And as Dr. Spray said she’d need
       supervision by a competent adult in order to raise her child.

       ....

               The child’s been outside the home -- we’re in the 15 months – for more than
       12 months. There’s been subsequent factors. . . . I know, ma’am, you love your baby
       very much. But I have to find what’s in the best interest of this child. And if I thought
       we could continue this case for another three months or six months or whatever, or
       a situation that you can parent the child, I would certainly consider it. But this child
       needs permanency.

              This child needs a safe environment, a place where the -- from both parents
       and where the child can be cared for. This child is, I believe about 14 or 15 months
       old. A little bit over that. This child needs permanency. I find reasonable efforts on
       behalf of the Department, more than reasonable efforts to accommodate. Especially
       to accommodate the mother with her disabilities. But I don’t know anything more
       that the Department could possibly do.

It then found termination of appellant’s parental rights to be in the best interest of E.H.

       The circuit court entered an order denying appellant’s motions for a second

independent psychological evaluation and a continuance on February 6, 2017. 12 The circuit

court entered its order terminating appellant’s parental rights on April 6, 2017. Therein, it

found that DHS had proven both grounds alleged in the petition. Appellant filed a motion

for reconsideration and/or for a new trial on April 11, 2017, based on records from the

Fresh Start program, which she “was engaged and participating in . . . at the time of the



       12
         This order was virtually identical to the circuit court’s status order entered on
January 17, 2017; however, the February 6, 2017 order added a Rule 54(b) certificate.
Neither party raises the issue of the Rule 54(b) certificate on appeal; however, this court
addresses it here because, if valid, it would be a final order from which appellant failed to
appeal. A review of the certificate shows that it was not valid because it merely tracked the
language of the rule and did not make specific factual findings. See Albarran v. Liberty
Healthcare Mgmt., 2013 Ark. App. 598, at 4 (citing Cruse v. 451 Press, LLC, 2010 Ark. App.
115).


                                              15
                                 Cite as 2017 Ark. App. 633

termination hearing,” and had since, “successfully completed” so that she can “safely and

appropriately parent her child.” The accompanying documentation stated that appellant

began the program on January 16, 2017. DHS responded in opposition to the motion on

April 17, 2017. The circuit court denied the motion in its order entered on April 25, 2011.

This timely appeal followed.

                                  II. Standard of Review

       The standard of review in appeals of termination of parental rights is de novo, but

we reverse a trial court’s decision to terminate parental rights only when it is clearly

erroneous. 13 A finding is clearly erroneous when, although there is evidence to support it,

the reviewing court on the entire evidence is left with a distinct and firm conviction that a

mistake was made. 14 Grounds for termination of parental rights must be proven by clear and

convincing evidence, which is that degree of proof that will produce in the finder of fact a

firm conviction of the allegation sought to be established. 15 The appellate inquiry is whether

the trial court’s finding that the disputed fact was proven by clear and convincing evidence




       13
          Shaffer v. Ark. Dep’t of Human Servs., 2016 Ark. App. 208, at 3, 489 S.W.3d 182,
184 (citing Ullom v. Ark. Dep’t of Human Servs., 340 Ark. 615, 12 S.W.3d 204 (2000);
Mitchell v. Ark. Dep’t of Human Servs., 2013 Ark. App. 715, 430 S.W.3d 851; Brewer v. Ark.
Dep’t of Human Servs., 71 Ark. App. 364, 43 S.W.3d 196 (2001)).
       14
        Id. (citing Wade v. Ark. Dep’t of Human Servs., 337 Ark. 353, 990 S.W.2d 509
(1999); Knuckles v. Ark. Dep’t of Human Servs., 2015 Ark. App. 463, 469 S.W.3d 377;
Hopkins v. Ark. Dep’t of Human Servs., 79 Ark. App. 1, 83 S.W.3d 418 (2002)).
       15
        Greenhaw v. Ark. Dep’t of Human Servs., 2016 Ark. App. 294, at 2–3, 495 S.W.3d
109, 111 (citing Hughes v. Ark. Dep’t of Human Servs., 2010 Ark. App. 526).


                                              16
                                     Cite as 2017 Ark. App. 633

is clearly erroneous. 16 In resolving the clearly erroneous question, the reviewing court defers

to the circuit court because of its superior opportunity to observe the parties and to judge

the credibility of witnesses. 17

          Termination of parental rights is a two-step process requiring a determination that

the parent is unfit and that termination is in the best interest of the child. 18 The first step

requires proof of one or more statutory grounds for termination; the second step, the best-

interest analysis, includes consideration of the likelihood that the juvenile will be adopted

and of the potential harm caused by returning custody of the child to the parent. 19 Only

one statutory ground is necessary to terminate parental rights. 20 Appellant does not contest

the best-interest finding made by the trial judge, so if either ground found by the circuit

court to be supported by clear and convincing evidence is not clearly erroneous, we are

compelled to affirm.




          16
       Id. at 3, 495 S.W.3d at 111 (citing J.T. v. Ark. Dep’t of Human Servs., 329 Ark. 243,
947 S.W.2d 761 (1997)).
          17
         Houseman v. Ark. Dep’t of Human Servs., 2016 Ark. App. 227, at 3, 491 S.W.3d
153, 155 (citing Brumley v. Ark. Dep’t of Human Servs., 2015 Ark. 356, at 7; Dinkins v. Ark.
Dep’t of Human Servs., 344 Ark. 207, 213, 40 S.W.3d 286, 291 (2001)).
          18
       Id. at 2, 491 S.W.3d at 155 (citing Harbin v. Ark. Dep’t of Human Servs., 2014 Ark.
App. 715, at 2, 451 S.W.3d 231, 233).
          19
               Id. (citing Ark. Code Ann. § 9-27-341(b)(3)(B), (b)(3)(A) (Repl. 2015); Harbin,
supra).
          20
         Beard v. Ark. Dep’t of Human Servs., 2016 Ark. App. 467, at 7, 503 S.W.3d 89, 93
(citing Sanford v. Ark. Dep’t of Human Servs., 2015 Ark. App. 578, 474 S.W.3d 503).


                                                 17
                                 Cite as 2017 Ark. App. 633

                                 III. Failure to Remedy

       Appellant’s first argument on appeal is that the circuit court clearly erred in

terminating her parental rights based on failure to remedy because failure to thrive was the

condition that caused the removal and that condition had been remedied. This court does

not agree.

       The failure-to-remedy ground provides that termination is appropriate if the court

finds, by clear and convincing evidence, that the juveniles have been adjudicated dependent-

neglected and have continued to be out of the parents’ custody for at least twelve months,

and despite meaningful efforts by DHS to rehabilitate the parents and correct the conditions

that caused removal, those conditions have not been remedied. 21 “Dependent-neglected

juvenile” is defined to include any juvenile who is at substantial risk of serious harm as a

result of neglect 22 or parental unfitness. 23 “Neglect” is defined to include those acts or

omissions of a parent that constitute:

        (ii) Failure or refusal to provide the necessary food, clothing, shelter, or medical
       treatment necessary for the juvenile’s well-being; [or] 24
        ....




       21
         Morton v. Ark. Dep’t of Human Servs., 2015 Ark. App. 388, at 7, 465 S.W.3d 871,
875 (citing Ark. Code Ann. § 9-27-341(b)(3)(B)(i)(a) (Supp. 2011)).
       22
            Ark. Code Ann. § 9-27-303(18)(A)(v) (Repl. 2015).
       23
            Ark. Code Ann. § 9-27-303(18)(A)(vi).
       24
        Ark. Code Ann. § 9-27-303(36)(A)(ii). This court notes that there is an inapplicable
exception here.


                                             18
                                  Cite as 2017 Ark. App. 633

         (iv) Failure or irremediable inability to provide for the essential and necessary
        physical, mental, or emotional needs of the juvenile, including failure to provide a
        shelter that does not pose a risk to the health or safety of the juvenile[.] 25
        The circuit court’s December 8, 2015 adjudication and disposition order, adjudicated

E.H. dependent-neglected, “as defined in the Arkansas Juvenile Code.” It specifically found

that:

        [E.H.] failed to gain much weight in the seven weeks after she was born due to the
        failure by [appellant] to properly feed her child and the baby’s life was in danger due to
        lack of food. Dr. Sara Roberson, the family doctor who examined [E.H.] testified
        that [E.H.] failed to gain much through three check-ups at her clinic despite [Dr.
        Roberson and her nurses discussing with [appellant] how to properly feed the baby. After
        those three visits, Dr. Roberson diagnosed [E.H.] with failure to thrive after having
        concerns with [appellant’s] ability to feed her baby. . . . Through observation and
        testing, Dr. Roberson found no other medical reasons for [E.H.’s] failure to gain
        weight other than improper feeding. Holly [Laird] testified she also had concerns
        with [E.H.’s] weight and with [appellant’s] feeding of [E.H.] even though they instructed
        [appellant] multiple times on how to properly feed [E.H.] FSW Jennifer Williams testified
        that on October 14th, she met with [appellant] and [E.H.] at their home and asked
        [appellant] to make a bottle. [Appellant] made a bottle but shorted it a full scoop. . .
        . The Court finds Dr. Sara Robinson, Holly Laird, and FSW Jennifer Williams’
        testimony credible. 26

It is clear from the circuit court’s order that the reason for E.H.’s removal was the acts and

omissions of appellant which led to E.H.’s failure to thrive and which gave rise to concerns

regarding her ability to care for E.H., even when properly instructed. DHS listed the

following as services provided to appellant:

        [S]he was offered and provided with one-on-one parenting and homemaking
        services; arrangements were made for her to receive instruction at the Extension
        office in Waldron; [DHS] helped her with the admissions process to Polk County
        Developmental Services – Adult Services; she was provided with psychological
        testing and counseling; she was provided with transportation to and from instruction
        at the Literacy Council; she was provided with psychological testing and counseling;
        she was provided with family visitation, home visits, Family Centered Meetings and
        25
             Ark. Code Ann. § 9-27-303(36)(A)(iv).
        26
             (Emphasis added.)
                                               19
                                  Cite as 2017 Ark. App. 633

       a trial home placement in which [appellant’s] mother agreed to provide additional
       assistance as needed.

Despite these services, termination-hearing testimony showed that appellant still was not

showing an ability to properly apply instructions. She still was unable to recognize safety

hazards. Additionally, she was unable to successfully treat E.H.’s “continuous diaper rash,”

could not mix a proper bottle of formula, and could not provide proper instructions for

medication usage. It was not only clear that she could not follow instructions, but also that

she had to be instructed to make basic parenting decisions. Her inability to conform to the

requirements of parenting—in addition to the failure of Tolleson to properly supervise

appellant—led to an unsuccessful trial home placement.

       These continued displays of appellant’s inability to follow through and successfully

apply instructions exemplify Dr. Spray’s psychological-evaluation findings that appellant had

low cognitive function and could not care for E.H. without supervision. Holland testified

that she would come up with a plan with appellant but appellant would “never follow

through.” Appellant’s own testimony was that she was capable of caring for E.H. with the

help of others; she never asserted that she could, or would ever be able to, do it alone.

Finally, she admitted that Tolleson was not a good helper to her. The statute requires that

“the conditions that caused removal” be remedied, not just the named basis for the

dependency-neglect adjudication. 27




       27
            Rodgers v. Ark. Dep’t of Human Servs., 2016 Ark. App. 569, at 11, 506 S.W.3d 907,
914.


                                               20
                                 Cite as 2017 Ark. App. 633

       After fifteen months of services, the circuit court was still concerned that appellant

had not reached a point where she could safely parent E.H. Even full compliance with the

case plan is not a bar to termination of parental rights; the issue is whether the parent has

become a stable, safe parent able to care for his or her children. 28 Appellant’s continued

inability to apply instructions showcased a continued failure, refusal, or irremediable inability

to make proper decisions for E.H.’s benefit. Accordingly, this court holds that the evidence

shows that appellant failed to remedy the cause of E.H.’s removal, which was neglect.

                              IV. Other Subsequent Factors

       Appellant’s second argument is that the circuit court erred in finding that DHS had

shown the subsequent factors ground because DHS did not make reasonable

accommodations in accordance with the ADA. This court has stated that the requirement

that DHS make reasonable accommodations for a disability is not an overarching mandate

applicable to all grounds for termination, but instead is one of the elements contained only

in the “other factors” ground. 29   30
                                         Because we find that the circuit court did not err in

terminating appellant’s rights pursuant to the failure-to-remedy ground, and only one


       28
         Bean v. Ark. Dep’t of Human Servs., 2017 Ark. App. 77, at 24, 513 S.W.3d 859, 874
(citing Villasaldo v. Ark. Dep’t of Human Servs., 2014 Ark. App. 465, 441 S.W.3d 62).
       29
         Bane v. Ark. Dep’t of Human Servs., 2016 Ark. App. 617, at 10, 509 S.W.3d 647,
654 (citing Anderson v. Ark. Dep’t of Human Servs., 2016 Ark. App. 428, 501 S.W.3d 831).
       30
        This court notes DHS’s argument that the ADA does not apply as a defense to a
termination proceeding because it is not a service, program, or activity; however, it provides
no Arkansas authority stating the same. It is axiomatic that we are not compelled to follow
the holdings of other jurisdictions. Progressive Eldercare Servs.-Chicot, Inc. v. Long, 2014 Ark.
App. 661, at 5, 449 S.W.3d 324, 327. Our courts have yet to address this argument, and we
do not address it here.


                                                21
                                   Cite as 2017 Ark. App. 633

ground is required to support termination of parental rights, we do not address this

argument. However, we do positively note DHS’s argument that appellant’s argument does

not contend that she did not have meaningful access to services, but that she needed the

second evaluation to determine the benefit of the services she received; to determine

“whether she had improved.”

                                    V. Denial of Motions

       Finally, appellant argues that the circuit court erred in denying her motions for a

second evaluation and continuance as untimely. DHS argues that the denial of appellant’s

motions for a second evaluation and continuance were made in a separate order that was

not appealed, and because that order was not listed in appellant’s notice of appeal, appellee’s

argument is waived. We agree with DHS.

       Appellant’s motions for a second evaluation and continuance were made on

December 6, 2016. They were denied in the circuit court’s February 6, 2017 status-hearing

order. Because the order was not final, 31 it could not be appealed until entry of the circuit

court’s April 6, 2017 order. Appellant designated the termination order and the order

denying her motion for reconsideration in her notice of appeal. While a termination order

might bring up all intermediate orders, appellant did not designate the February 6, 2017

order; therefore, she effectively waived her arguments regarding the motions for a second

evaluation and a continuance. 32



       31
            See footnote 11.
       32
        See Gyalog v. Ark. Dep’t of Human Servs., 2015 Ark. App. 302, at 7, 461 S.W.3d
734, 738 (citing Velazquez v. Ark. Dep’t of Human Servs., 2011 Ark. App. 168, at 5) (appellant
                                              22
                                Cite as 2017 Ark. App. 633

       Affirmed.

       VIRDEN and KLAPPENBACH, JJ., agree.

       Brett D. Watson, Attorney at Law, PLLC, by: Brett D. Watson, for appellant.

       Andrew Firth, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor
children.




did not designate the permanency-planning order in his notice of appeal, effectively waiving
his arguments related to the permanency-planning order).
                                            23